                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,

                             Plaintiff,

                    v.

    LOUIS HOLGER EKLUND,                     Case No. 3:18-cr-00035-SLG

                             Defendant.


ORDER RE DUAL MOTION IN LIMINE & MOTION FOR THE COURT TO TAKE
                       JUDICIAL NOTICE

         Before the Court at Docket 344 is Defendant Louis Holger Eklund’s Dual

Motion in Limine for a Copy of the Prosecutor’s Opposition at DKT 159, the Court’s

Order at DKT. 160, & Motion for the Court to Take Judicial Notice Pursuant to the

Federal Rules of Evidence Rule 201.          No response from the government is

required.

         Mr. Holger requests the Court to provide him with copies of the government’s

filing at Docket 159 and the Court’s order at Docket 160 so that he may file them

as attachments in separate matters.1 Mr. Holger states that he received a copy of

the filing at Docket 159 but no longer possesses that copy because he filed it as

an attachment to a separate motion.2 The Court’s records show that a copy of the



1
    Docket 344 at 4, 6.
2
    Docket 344 at 3.




           Case 3:18-cr-00035-SLG Document 346 Filed 08/03/20 Page 1 of 3
order at Docket 160 was mailed to Mr. Holger on February 21, 2020; however, it

is unclear from his motion whether Mr. Holger is still in possession of that copy.

Regardless of what he has done with them, Mr. Holger has received a copy of each

of the two documents in question at no cost to him. He is not entitled to additional

free copies, particularly when he has indicated that he seeks extra copies for

reasons other than his defense in this criminal proceeding. Mr. Holger may obtain

additional copies of the filing at Docket 159 and the order at Docket 160 by placing

a request with the Clerk’s office and paying the appropriate fee.3

         Mr. Holger also requests that the Court take judicial notice of 14 alleged

“facts.”4 “Courts may only take judicial notice of adjudicative facts that are ‘not

subject to reasonable dispute.’ Facts are indisputable, and thus subject to judicial

notice, only if they are either ‘generally known’ or ‘capable of accurate and ready

determination by resort to sources whose accuracy cannot be reasonably

questioned.’”5 And the facts must be relevant to the issues to be adjudicated in

the case—here, whether or not Mr. Holger committed cyberstalking crimes.6 As


3
 See Loc. R. Civ. P. 79.2(b); Loc. R. Crim. P. 1.1(b). A list of the fees for printing and copying is
available on the Court’s website, at https://www.akd.uscourts.gov/fees; as of the date of this
order, photocopies cost $0.50 per page and printing from PACER costs $0.10 per page.
4
    Docket 344 at 6–7.
5
 United States v. Ritchie, 342 F. 3d 903, 908–09 (9th Cir. 2003) (citations omitted) (quoting Fed.
R. Evid. 201).
6
  See Rouse v. Conner, No. C 12-2121 PJH, 2012 WL 2589240, at *1 (N.D. Cal. July 3, 2012)
(“[T]he court may deny a request for judicial notice of facts that are not relevant to the question
at issue.”) (citing Santa Monica Food Not Bombs v. City of Santa Monica, 450 F.3d 1022, 1025
n.2 (9th Cir. 2006); Flick Liberty Mut. Fire Ins. Co., 205 F.3d 386, 393 n.7 (9th Cir. 2000)).

Case No. 3:18-cr-00035-SLG, United States v. Eklund
Order re Dual Motion in Limine & Motion for the Court to Take Judicial Notice
Page 2 of 3
          Case 3:18-cr-00035-SLG Document 346 Filed 08/03/20 Page 2 of 3
an example, if it were relevant to a particular dispute, a court could take judicial

notice of the fact that July 1, 2020, fell on a Wednesday, since this could be

accurately and readily determined by looking at a calendar. Importantly, judicial

notice under Evidence Rule 201 applies only to adjudicative facts; it does not apply

to legislative facts, “which have relevance to legal reasoning and the lawmaking

process, whether in the formulation of a legal principle or ruling by a judge or court

or in the enactment of a legislative body.”7 “A court . . . need not take notice of the

law,” since courts may freely consult legal authorities in the course of their

analyses.8

          The 14 statements that Mr. Holger has set forth in his motion “do not

remotely fit the requirements of Rule 201.”9 Accordingly, the Court will not take

judicial notice of any of them.

          For the foregoing reasons, Mr. Holger’s motion at Docket 344 is DENIED.

          DATED this 3rd day of August, 2020, at Anchorage, Alaska.


                                            /s/ Sharon L. Gleason
                                            UNITED STATES DISTRICT JUDGE




7
 Nguyen v. Cavalry Portfolio Servs, LLC, No. 15-CV-0063-CAB-BLM, 2015 WL 12672149, at *2
(S.D. Cal. Feb. 20, 2015) (quoting Lucero v. Wong, No. C 10-1339 SI PR, 2011 WL 5834963, at
*5 (N.D. Cal. Nov. 21, 2011)); see also Fed. R. Evid. 201(a).
8
 Stiller v. Costco Wholesale Corp., No. 3:09-cv-2473-GPC-BGS, 2013 WL 4401371, at *1 n.1
(S.D. Cal. Aug. 15, 2013).
9
    Ritchie, 342 F. 3d at 909.

Case No. 3:18-cr-00035-SLG, United States v. Eklund
Order re Dual Motion in Limine & Motion for the Court to Take Judicial Notice
Page 3 of 3
           Case 3:18-cr-00035-SLG Document 346 Filed 08/03/20 Page 3 of 3
